April 29, 2011Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE: Advantage Funds, Inc.Dreyfus Emerging Leaders FundDreyfus Global Absolute Return FundDreyfus Global Real Return FundDreyfus International Value FundDreyfus Opportunistic Midcap Value FundDreyfus Opportunistic Small Cap FundDreyfus Strategic Value FundDreyfus Structured Midcap FundDreyfus Technology Growth FundDreyfus Total Return Advantage FundGlobal Alpha Fund 1933 Act File No. 33-510611940 Act File No. 811-7123CIK No. 0000914775 Dreyfus Growth and Income Fund, Inc. 1933 Act File No. 33-440041940 Act File No. 811-6474CIK No. 0000881780 Dreyfus Index Funds, Inc.Dreyfus International Stock Index FundDreyfus S&P 500 Index FundDreyfus Smallcap Stock Index Fund 1933 Act File No. 33-318091940 Act File No. 811-5883CIK No. 0000857114 Dreyfus International Funds, Inc.Dreyfus Brazil Equity Fund 1933 Act File No. 33-582481940 Act File No. 811-7502CIK
